Citation Nr: 0336160	
Decision Date: 12/23/03    Archive Date: 12/29/03	

DOCKET NO.  02-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for cirrhosis of the 
liver. 

2.  Entitlement to service connection for hepatitis B and C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active service from May 1976 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
VARO in Chicago.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This law eliminated the former 
statutory requirement that a claim be well grounded.  The law 
also redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

As noted, the VCAA redefines the obligation to the VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In September 2001, the RO directed a letter to the veteran 
that included reference to the VCAA, but the letter did not 
specifically provide information regarding the respective 
obligations of VA and the veteran in obtaining evidence as 
set out in Quartuccio.  A general letter addressing these 
provisions is not sufficient.

A review of the evidence of record reveals the most recent 
medical evidence in the claims folder is a report of an 
examination accorded the veteran in October 1999.  That 
examination was conducted primarily with regard to an 
increased rating claim the veteran had filed for his service-
connected hypertrophic gastritis-duodenitis.  The record 
reveals that a 10 percent rating has been in effect for that 
disorder since May 1981.  The focus of the examination was 
the increased rating question, and the examiner 
understandably did not address the question of the etiology 
of the diagnosis of chronic hepatitis B and C.  Also, as 
noted by the veteran's accredited representative in his June 
2002 informal hearing presentation, no examiner has addressed 
the question of whether or not there might be aggravation of 
the service-connected gastrointestinal disorder attributable 
to the reported cirrhosis and hepatitis C and B.

The veteran's claim essentially turns upon whether evidence 
can be produced supporting findings that he has cirrhosis and 
hepatitis B and C and that they are associated with his 
active service.  These are medical questions, and 
consequently, VA examination is necessary for a proper 
assessment of the claims.  38 U.S.C.A. § 5103(a).  

Further review of the record also reveals that in his 
November 2000 notice of disagreement, the veteran indicated 
that "doctors at the VA were the ones who after yrs. of meds. 
& treatments, said my problems were due to liver problems but 
it was classified as a stomach condition."  The veteran has 
not identified these doctors by name.  

In view of the foregoing, the case is REMANDED for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
the disorders at issue since the service.  
After securing the necessary releases, 
the RO should obtain copies of any 
treatment records identified by the 
veteran that have not already been 
associated with the claims folder.  The 
veteran should be asked to specifically 
identify any physicians who reportedly 
indicated that his problems were due to 
liver difficulties.  Any physicians 
identified should be contacted and asked 
to provide any records of treatment and 
evaluation they might have pertaining to 
the veteran.  

3.  The RO should then schedule the 
veteran for an appropriate examination to 
determine the nature and etiology of any 
cirrhosis and/or hepatitis B and C.  All 
necessary tests should be performed.  All 
findings should be reported in detail.  
The examiner should provide an opinion as 
to the etiology of any cirrhosis and/or 
hepatitis B and C identified, and whether 
such disorders, if found, are related to 
the veteran's active service, any 
incident of service, or caused or 
aggravated by any currently service 
connected disorder.  The complete 
rationale should be given for any opinion 
expressed.  The claims file must be made 
available and reviewed by the examiner in 
connection with the examination. 

4.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
cirrhosis and hepatitis B and C.  Then, 
the RO should issue a supplemental 
statement of the case to the veteran on 
these issues.  The veteran and his 
representative should be given the 
opportunity to respond thereto.  Then, 
the case should be returned to the Board, 
if otherwise in order. 

The purpose of this REMAND is to accord due process of law.  
The Board intimates no opinion, either legal or factual, as 
to any final outcome warranted.  The veteran is advised that 
the examination requested in this REMAND is necessary to 
evaluate his claim and that his failure, without good cause, 
to report for any scheduled examination could result in the 
denial of his claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




